PER CURIAM:
Fred Shores, Jr., seeks to appeal the district court’s order denying relief on his motion under Fed.R.Civ.P. 60(b) to reopen his 28 U.S.C. § 2255 (2000) proceeding. Shores cannot appeal this order unless a circuit judge or justice issues a certificate of appealability. Reid v. Angelone, 369 F.3d 363 (4th Cir.2004). A certificate of appealability will not issue absent a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A habeas appellant meets this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
We have independently reviewed the record and conclude that Shores has not *896made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED